UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): DECEMBER 14, 2010 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-13368 37-1103704 (State of other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1 MATTOON, IL (Address of principal executive offices) (Zip Code) (217) 234-7454 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On December 14, 2010, First Mid-Illinois Bancshares, Inc. (“the Company”) entered into an Executive Employment Agreement, effective January 1, 2011 and continuing until December 31, 2013, with William S. Rowland under which Mr. Rowland agrees to continue to serve as President and Chief Executive Officer of the Company (the “Rowland Agreement”).Under the Rowland Agreement, Mr. Rowland will receive an annual base salary of $310,000 and willcontinue to participate in the Company’s Incentive Compensation Plan, Deferred Compensation Plan, Supplemental Executive Retirement Plan and 2007 Stock Incentive Plan.The Rowland Agreement also provides Mr. Rowland with severance benefits in the event of the termination of his employment under certain circumstances and contains certain confidentiality and non-competition and non-solicitation provisions. The Rowland Agreement is filed as Exhibit 10.1 and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (a) None required (b) None required (c) None required (d) Exhibits Exhibit 10.1 – Employment Agreement between First Mid-Illinois Bancshares, Inc. and William S. Rowland effective January 1, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST MID-ILLINOIS BANCSHARES, INC. Date: December 16, 2010 /s/ William S. Rowland William S. Rowland President and Chief Executive Officer INDEX TO EXHIBITS Exhibit NumberDescription Employment Agreement between First Mid-Illinois Bancshares, Inc. and William S. Rowland
